Exhibit 10.2

 

EINSTEIN NOAH RESTAURANT GROUP, INC.

2011 Omnibus Incentive Plan

Effective May 3, 2011

 

 

 

 



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Purpose and Duration

     B-3   

Article 2. Definitions

     B-3   

Article 3. Administration

     B-8   

Article 4. Shares Subject to This Plan and Maximum Awards

     B-10   

Article 5. Eligibility and Participation

     B-11   

Article 6. Stock Options

     B-11   

Article 7. Stock Appreciation Rights

     B-13   

Article 8. Restricted Stock

     B-14   

Article 9. Restricted Stock Units

     B-15   

Article 10. Performance Shares

     B-16   

Article 11. Performance Units

     B-16   

Article 12. Other Stock-Based Awards and Cash-Based Awards

     B-17   

Article 13. Transferability of Awards and Shares

     B-17   

Article 14. Performance-Based Compensation and Compliance with Code
Section 162(m)

     B-18   

Article 15. Termination of Employment and Termination as a Third-Party Service
Provider

     B-19   

Article 16. Effect of a Change in Control

     B-20   

Article 17. Dividend Equivalents

     B-20   

Article 18. Beneficiary Designation

     B-20   

Article 19. Rights of Participants

     B-21   

Article 20. Amendment and Termination

     B-21   

Article 21. Tax Withholding

     B-22   

Article 22. General Provisions

     B-22   



--------------------------------------------------------------------------------

EINSTEIN NOAH RESTAURANT GROUP, INC. 2011 Omnibus Incentive Plan

Article 1. Establishment, Purpose and Duration

1.1    Establishment. Einstein Noah Restaurant Group, Inc., a Delaware
corporation, establishes an incentive compensation plan to be known as Einstein
Noah Restaurant Group, Inc 2011 Omnibus Incentive Plan, as set forth in this
document. This Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, Cash-Based Awards and Other
Stock-Based Awards. This Plan shall become effective upon shareholder approval
(the “Effective Date”) and shall remain in effect as provided in Section 1.3.

1.2    Purpose of this Plan. The purpose of the Plan is to foster and promote
the long-term financial success of the Company and materially increase
shareholder value by (a) motivating superior performance by means of
performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by Employees and
(c) enabling the Company to attract and retain qualified and competent persons
to serve as members of an outstanding management team upon whose judgment,
interest, and performance are required for the successful and sustained
operations of the Company.

1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.

 

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1    “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.

2.2    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash-Based Awards
or Other Stock-Based Awards, in each case subject to the terms of this Plan.

2.3    “Award Agreement” means either (i) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet or other non-paper Award Agreements,
and the use of electronic, Internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant. The Committee shall have the
exclusive authority to determine the terms of an Award Agreement evidencing an
Award granted under this Plan. The terms of an Award Agreement need not be
uniform among all Participants or among similar types of Awards.

2.4    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

2.5    “Board” or “Board of Directors” means the Board of Directors of
the Company.

2.6    “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 12.

 

B-3



--------------------------------------------------------------------------------

2.7    “Cause” means, unless otherwise specified in an Award Agreement or in an
applicable employment agreement between the Company and a Participant, any one
of the following:

(a) willful misconduct of the Participant;

(b) willful failure to perform the Participant’s duties;

(c) the conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant;
or

(d) the commission of an act of theft, fraud, dishonesty or insubordination that
is materially detrimental to the Company or any Subsidiary.

2.8    A “Change in Control” means the occurrence of one or more of the
following events:

(a) The acquisition by any Person, directly or indirectly, (other than
Greenlight Capital, L.L.C. and its affiliates) of Beneficial Ownership of 50% or
more of either (A) the then-outstanding Shares (“Outstanding Company Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.8(a) the following acquisitions shall not
constitute a Change in Control:

(i) any acquisition by the Company,

(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company,

(iii) any entity directly or indirectly controlled by or, is under common
control with, the Company, or

(iv) any acquisition by any entity pursuant to a transaction that complies with
Sections 2.8(c)(i), (ii) and (iii).

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this Section 2.8(c) a Business Combination shall not constitute a
Change in Control if following the Business Combination:

(i) all or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination

 

B-4



--------------------------------------------------------------------------------

(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; and

(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and

(iii) at least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(e) Any event or circumstance constituting a “Change in Control” under any
documentation evidencing or governing any indebtedness of the Company in a
principal amount in excess of $10.0 million shall occur which results in an
obligation of the Company to prepay (by acceleration or otherwise purchase,
offer to purchase, redeem or defease all or a portion of such indebtedness).

For the purposes of this definition of “Change in Control” only, any Person
other than the Greenlight Capital, L.L.C. and its affiliates shall be deemed to
be the current beneficial owner of any shares of voting Shares of the Company,
or any interests or participations in, or measured by the profits of, the
Company, that are issuable upon the exercise of any option, warrant or similar
right, or upon the conversion of any convertible security, in either case owned
by such Person or Group without regard to whether such option, warrant or
convertible security is currently exercisable or convertible or will become
convertible or exercisable within 60 days if the exercise or conversion price
thereof at the time of grant was lower than the fair market value of the
underlying security at the time of grant.

2.9    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.10    “Commission” means the Securities and Exchange Commission.

2.11    “Committee” means the Compensation Committee of the Board or a
subcommittee thereof or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee. The
Committee shall be constituted to comply with the requirements of Rule 16b-3
promulgated by the Securities and Exchange Commission under the United States
Securities Exchange Act of 1934, or such rule or any successor rule thereto
which is in effect from time to time, Section 162(m) of the Code and any
applicable listing or governance requirements of any securities exchange on
which the Company’s common shares are listed.

2.12    “Company” means Einstein Noah Restaurant Group, Inc., and any successor
thereto as provided in Section 22.21.

 

B-5



--------------------------------------------------------------------------------

2.13    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of (i) 90 days after the beginning of the Performance Period, or
(ii) 25% of the Performance Period has elapsed, as a “Covered Employee” under
this Plan for such applicable Performance Period.

2.14    “Director” means any individual who is a member of the Board of
Directors of the Company.

2.15    “Disability” means permanent and total disability as defined in Code
Section 22(e)(3). A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Participant
shall submit to any reasonable examination(s) required by such physician upon
request. Notwithstanding the foregoing provisions of this paragraph, in the
event any Award is considered to be “deferred compensation” as that term is
defined under Code Section 409A, then, in lieu of the foregoing definition and
to the extent necessary to comply with the requirements of Code Section 409A,
the definition of “Disability” for purposes of such Award shall be the
definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.

2.16    “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as provided for under an Award Agreement, to the account of a
Participant in an amount equal to the dividends paid on one Share for each Share
represented by an Award held by such Participant.

2.17    “Effective Date” has the meaning set forth in Section 1.1.

2.18    “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company and
any Subsidiary. For purposes of Incentive Stock Options, no such leave may
exceed 90 days, unless reemployment upon expiration of such leave is guaranteed
by statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three months following the
91st day of such leave, any Incentive Stock Option held by a Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonqualified Stock Option. Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

2.19    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

2.20    “Extraordinary Items” means (i) extraordinary, unusual and/or
nonrecurring items of gain or loss; (ii) gains or losses on the disposition of a
business; (iii) changes in tax or accounting regulations or laws; or (iv) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes, or the Management Discussion
and Analysis section of the Company’s annual report.

2.21    “Fair Market Value” or “FMV” means, as applied to a specific date, the
price of a Share that is based on the opening, closing, actual, high, low or
average selling prices of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Unless the Committee determines
otherwise or unless otherwise

 

B-6



--------------------------------------------------------------------------------

specified in an Award Agreement, Fair Market Value shall be deemed to be equal
to the closing price of a Share on the most recent date on which Shares were
publicly traded.

2.22    “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan.

2.23    “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7.

2.24    “Incentive Stock Option” or “ISO” means an Award granted pursuant
Article 6 that is designated as an Incentive Stock Option and that is intended
to meet the requirements of Code Section 422 or any successor provision.

2.25    “Insider” shall mean an individual who is, on the relevant date, an
officer (as defined in Rule 16a-1(f) (or any successor provision) promulgated by
the Commission under the Exchange Act) or Director of the Company, or a more
than 10% Beneficial Owner of any class of the Company’s equity securities that
is registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.

2.26    “Nonqualified Stock Option” or “NQSO” means an Award granted pursuant to
Article 6 that is not intended to meet the requirements of Code Section 422, or
that otherwise does not meet such requirements.

2.27    “Option” means an Award granted to a Participant pursuant to Article 6,
which Award may be an Incentive Stock Option or a Nonqualified Stock Option.

2.28    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.29    “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan that is granted pursuant to
Article 12.

2.30    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

2.31    “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award that
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

2.32    “Performance Measures” means measures, as described in Article 14, upon
which performance goals are based and that are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.33    “Performance Period” means the period of time during which
pre-established performance goals must be met in order to determine the degree
of payout and/or vesting with respect to an Award.

2.34    “Performance Share” means an Award granted pursuant to Article 10.

2.35    “Performance Unit” means an Award granted pursuant to Article 11.

 

B-7



--------------------------------------------------------------------------------

2.36    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals or upon the occurrence
of other events as determined by the Committee, in its discretion) as provided
in Articles 8 and 9.

2.37    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.38    “Plan” means Einstein Noah Restaurant Group, Inc. 2011 Omnibus Incentive
Plan, as the same may be amended from time to time.

2.39    “Restricted Stock” means an Award granted pursuant to Article 9.

2.40    “Restricted Stock Unit” means an Award granted pursuant to Article 10.

2.41    “Share” means a share of common stock of the Company.

2.42    “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 7.

2.43    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than 50% by reason of stock ownership or otherwise.

2.44    “Termination of Employment” means the termination of the Participant’s
employment with the Company and the Subsidiaries, regardless of the reason for
the termination of employment.

2.45    “Third-Party Service Provider” means any consultant, agent, advisor or
independent contractor who renders bona fide services to the Company or a
Subsidiary that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction (b) do not directly or
indirectly promote or maintain a market for the Company’s securities, and
(c) are provided by a natural person who has contracted directly with the
Company or Subsidiary to render such services.

 

Article 3. Administration

3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company or Subsidiary, and all other interested individuals.

3.2    Authority of the Committee. Subject to any express limitations set forth
in the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:

(a) To determine from time to time which of the persons eligible under the Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award and the number of
Shares subject to an Award;

(b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect,

 

B-8



--------------------------------------------------------------------------------

omission or inconsistency in the Plan or in an Award Agreement, in a manner and
to the extent it shall deem necessary or expedient to make the Plan fully
effective;

(c) To approve forms of Award Agreements for use under the Plan;

(d) To determine Fair Market Value of a Share in accordance with Section 2.21 of
the Plan;

(e) To amend the Plan or any Award Agreement as provided in the Plan;

(f) To adopt sub-plans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, but unless otherwise superseded by the terms of such
sub-plans and/or special provisions, the provisions of the Plan shall govern;

(g) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Board;

(h) To determine whether Awards will be settled in shares of common stock, cash
or in any combination thereof;

(i) To determine whether Awards will provide for Dividend Equivalents;

(j) To establish a program whereby Participants designated by the Committee may
reduce compensation otherwise payable in cash in exchange for Awards under the
Plan;

(k) To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards subject to any
applicable shareholder approval requirements set forth in Section 20.1 of the
Plan;

(l) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, (i) restrictions under an insider trading policy and
(ii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers; and

(m) To provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of Shares.

3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or any Subsidiary or to one or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. To the extent permitted by applicable law, the Committee may, by
resolution, authorize one or more officers of the Company to do one or both of
the following on the same basis as can the Committee: (a) designate Employees to
be recipients of Awards; and (b) determine the size of any such Awards;
provided, however, (i) the Committee shall not delegate such responsibilities to
any such officer for Awards granted to an Employee who is considered an Insider;
(ii) the resolution providing such authorization sets forth the total number of
Awards such officer(s) may grant; and (iii) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.

 

B-9



--------------------------------------------------------------------------------

Article 4. Shares Subject to This Plan and Maximum Awards

4.1    Number of Shares Authorized and Available for Awards. Subject to
adjustment as provided under the Plan, the total number of Shares that are
available for Awards under the Plan shall be equal 1,000,000 Shares. Such Shares
may be authorized and unissued Shares or treasury Shares or any combination of
the foregoing, as may be determined from time to time by the Board or by the
Committee. Any of the authorized Shares may be used for any type of Award under
the Plan, and any or all of the Shares may be allocated to Incentive Stock
Options.

4.2    Share Usage. The Committee shall determine the appropriate method for
determining the number of Shares available for grant under the Plan, subject to
the following:

(a) Any Shares related to an Award granted under this Plan that terminates by
expiration, forfeiture, cancellation or otherwise without the issuance of the
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares shall be available again for grant under this Plan.

(b) Any Shares tendered (by either actual delivery or attestation) (i) to pay
the Option Price of an Option granted under this Plan or (ii) to satisfy tax
withholding obligations associated with an Award granted under this Plan, shall
become available again for grant under this Plan.

(c) Any Shares that were subject to an SAR granted under this Plan that were not
issued upon the exercise of such SAR shall become available again for grant
under this Plan.

(d) Notwithstanding the foregoing, no Shares that become available for Awards
granted under this Plan pursuant to this Section 4.2 shall be available for
grants of Incentive Stock Options.

4.3    Annual Award Limits. Subject to Section 4.4, the maximum number of Shares
for which Options or SARs may be granted to any Participant in any calendar year
shall be 300,000 Shares and the maximum number of Shares that may be paid to any
Participant in any calendar year in the form of Restricted Stock, Restricted
Stock Units, Performance Shares or Other Stock Based Awards, in each case that
are Performance-Based Compensation, shall be 300,000 Shares determined as of the
date of payout. The maximum aggregate amount that may be paid under an Award of
Performance Units, Cash-Based Awards or any other Award that is payable in cash,
in each case that are Performance-Based Compensation, shall be $5,000,000,
determined as of the date of payout.

4.4    Adjustments in Authorized Shares. Adjustment in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:

(a) In the event of any corporate event or transaction (including, but not
limited to, a change in the Shares of the Company or the capitalization of the
Company), such as a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, stock split,
reverse stock split, split up, spin-off or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind or other like change in capital structure, number of outstanding Shares or
distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction (“Corporate Transactions”), the
Committee, in order to prevent dilution or enlargement of Participants’ rights
under this Plan, shall substitute or adjust, as applicable, the number and kind
of Shares that may be issued under this Plan or under particular forms of
Awards, the number and kind of Shares subject to outstanding Awards, the Option
Price or Grant Price applicable to outstanding Awards, the Annual Award Limits
and other value determinations applicable to outstanding Awards; provided that
the Committee, in its sole discretion, shall determine the methodology or manner
of making such substitution or adjustment.

 

B-10



--------------------------------------------------------------------------------

(b) The Committee, in its sole discretion, may also make appropriate adjustments
in the terms of any Awards under this Plan to reflect or related to such
Corporate Transactions and to modify any other terms of outstanding Awards,
including modifications of performance goals and changes in the length of
Performance Periods.

(c) The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

 

Article 5. Eligibility and Participation

5.1    Eligibility to Receive Awards. Individuals eligible to participate in
this Plan include all Employees and Third-Party Service Providers.

5.2    Participation in the Plan. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in the Plan, those individuals to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by law and the amount of each Award.

 

Article 6. Stock Options

6.1    Grant of Options. Options may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee, in its sole discretion. Each grant of an Option
shall be evidenced by an Award Agreement which shall specify whether the Option
is in the form of a Nonqualified Stock Option or an Incentive Stock Option.

6.2    Option Price. The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement evidencing such Option; provided, however, the Option Price must
be at least equal to 100% of the FMV of a Share as of the Option’s Grant Date,
subject to adjustment as provided for under Section 4.4.

6.3    Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no
Option shall be exercisable later than the tenth anniversary date of its grant.
Notwithstanding the foregoing, for Nonqualified Stock Options granted to
Participants outside the United States, the Committee has the authority to grant
Nonqualified Stock Options that have a term greater than ten years.

6.4    Exercise of Option. An Option shall be exercisable at such times (“Option
Exercise Period”) and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which terms and restrictions need not
be the same for each grant or for each Participant. Unless an Award Agreement
provides otherwise, on and after a Participant’s Termination of Employment, an
Option shall not be exercisable except during the Option Exercise Period
described below:

(a) If the Termination of Employment is due to the Participant’s Disability,
then the Option Exercise Period shall be the period ending on the earlier of
(i) the one-year anniversary of such Termination of Employment or (ii) the date
the Option expires.

(b) If the Termination of Employment is due to the Participant’s death or if the
Participant’s death occurs during the Option Exercise Period described in
paragraph (a) above or during the Option Exercise Period described in paragraph
(c) below, then the Option Exercise Period shall be the period ending on the
earlier of (i) the one-year anniversary of the Participant’s death or (ii) the
date the Option expires.

 

B-11



--------------------------------------------------------------------------------

(c) If the Termination of Employment is due to reasons other than the
Participant’s Disability, death or Cause, then the Option Exercise Period shall
be the period ending on the earlier of (i) the three-month anniversary of such
Termination of Employment or (ii) the date the Option expires.

Notwithstanding any provision to the contrary, an Option may be exercised in
accordance with paragraphs (a), (b) and (c) above only to the extent such Option
was exercisable on or before the beginning of the applicable Option Exercise
Period.

6.5    Payment of Option Price. An Option shall be exercised by the delivery of
a notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Option Price. The Option Price of any exercised Option shall be payable to the
Company in accordance with one of the following methods:

(a) In cash or its equivalent;

(b) By tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price;

(c) By a cashless (broker-assisted) exercise;

(d) By any combination of (a), (b) and (c); or

(e) Any other method approved or accepted by the Committee in its sole
discretion.

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.

6.6    Special Rules Regarding ISOs. Notwithstanding any provision of the Plan
to the contrary, an Option granted in the form of an ISO to a Participant shall
be subject to the following rules:

(a) Special ISO definitions:

(i) “Parent Corporation” shall mean as of any applicable date a corporation in
respect of the Company that is a parent corporation within the meaning of Code
Section 424(e).

(ii) “ISO Subsidiary” shall mean as of any applicable date any corporation in
respect of the Company that is a subsidiary corporation within the meaning of
Code Section 424(f).

(iii) A “10% Owner” is an individual who owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its Parent Corporation or any ISO Subsidiary.

(b) Eligible employees. An ISO may be granted solely to eligible Employees of
the Company, Parent Corporation, or ISO Subsidiary.

(c) Specified as an ISO. An Award Agreement evidencing the grant of an ISO shall
specify that such grant is intended to be an ISO.

(d) Option price. The Option Price of an ISO granted shall be determined by the
Committee in its sole discretion and shall be specified in the Award Agreement;
provided, however, the Option Price must be at least

 

B-12



--------------------------------------------------------------------------------

equal 100% of the Fair Market Value of a Share as of the ISO’s Grant Date (in
the case of 10% owners, the Option Price may not be not less than 110% of such
Fair Market Value), subject to adjustment provided for under Section 4.4.

(e) Right to exercise. Any ISO granted to a Participant shall be exercisable
during his or her lifetime solely by such Participant.

(f) Exercise period. The period during which a Participant may exercise an ISO
shall not exceed ten years (five years in the case of a Participant who is a 10%
owner) from the date on which the ISO was granted.

(g) Termination of employment. In the event a Participant terminates employment
due to death or Disability, the Participant (or, in the case of death, the
person(s) to whom the Option is transferred by will or the laws of descent and
distribution) shall have the right to exercise the Participant’s ISO award
during the period specified in the applicable Award Agreement solely to the
extent the Participant had the right to exercise the ISO on the date of his
death or Disability; as applicable, provided, however, that such period may not
exceed one year from the date of such termination of employment or if shorter,
the remaining term of the ISO. In the event a Participant terminates employment
for reasons other than death or disability, the Participant shall have the right
to exercise the Participant’s ISO during the period specified in the applicable
Award Agreement solely to the extent the Participant had the right to exercise
the ISO on the date of such termination of employment; provided, however, that
such period may not exceed three months from the date of such termination of
employment or if shorter, the remaining term of the ISO.

(h) Dollar limitation. To the extent that the aggregate Fair Market Value of
(a) the Shares with respect to which Options designated as Incentive Stock
Options plus (b) the shares of stock of the Company, Parent Corporation and any
ISO Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of an ISO during any calendar year
under all plans of the Company and Subsidiary exceeds $100,000, such Options
shall be treated as Nonqualified Stock Options. For purposes of the preceding
sentence, (a) Options shall be taken into account in the order in which they
were granted, and (b) the Fair Market Value of the Shares shall be determined as
of the time the Option or other incentive stock option is granted.

(i) Duration of plan. No ISO may be granted more than ten years after the
earlier of (a) adoption of this Plan by the Board and (b) the Effective Date.

(j) Notification of disqualifying disposition. If any Participant shall make any
disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within 30 days thereof.
The Company shall use such information to determine whether a disqualifying
disposition as described in Code section 421(b) has occurred.

(k) Transferability. No ISO may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided, however, that at the discretion of the
Committee, an ISO may be transferred to a grantor trust under which Participant
making the transfer is the sole beneficiary.

 

Article 7. Stock Appreciation Rights

7.1    Grant of SARs. SARs may be granted to Participants in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion. Each grant of SARs shall be evidenced by
an Award Agreement.

7.2    Grant Price. The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, the Grant Price must be at least equal to 100% of the
FMV of a Share as of the Grant Date, subject to adjustment as provided for under
Section 4.4.

 

B-13



--------------------------------------------------------------------------------

7.3    Term of SAR. The term of an SAR granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no SAR
shall be exercisable later than the tenth anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten years.

7.4    Exercise of SAR. An SAR shall be exercisable at such times (“SAR Exercise
Period”) and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which terms and restrictions need not be the
same for each grant or for each Participant. Unless an Award Agreement provides
otherwise, on and after a Participant’s Termination of Employment an SAR shall
not be exercisable except during the SAR Exercise Period described below:

(a) If the Termination of Employment is due to the Participant’s Disability,
then the SAR Exercise Period shall be the period ending on the earlier of
(i) the one-year anniversary of such Termination of Employment or (ii) the date
the Option expires.

(b) If the Termination of Employment is due to the Participant’s death or if the
Participant’s death occurs during the SAR Exercise Period described in paragraph
(a) above or during the SAR Exercise Period described in paragraph (c) below,
then the SAR Exercise Period shall be the period ending on the earlier of
(i) the one-year anniversary of the Participant’s death or (ii) the date the
Option expires.

(c) If the Termination of Employment is due to reasons other than the
Participant’s Disability, death or for Cause, then the SAR Exercise Period shall
be the period ending on the earlier of (i) the three-month anniversary of such
Termination of Employment or (ii) the date the Option expires.

Notwithstanding any provision to the contrary, an SAR may be exercised in
accordance with paragraphs (a), (b) and (c) above only to the extent such SAR
was exercisable on or before the beginning of the applicable SAR Exercise
Period.

7.5    Notice of Exercise. An SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.

7.6    Settlement of SARs. Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price.

(b) The number of Shares with respect to which the SAR is exercised.

Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement.

 

Article 8. Restricted Stock

8.1    Grant of Restricted Stock. Restricted Stock may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Restricted Stock shall be evidenced by an Award Agreement.

 

B-14



--------------------------------------------------------------------------------

8.2    Nature of Restrictions. Each grant of Restricted Stock shall subject to a
Restriction Period that shall lapse upon the satisfaction of such conditions and
restrictions as are determined by the Committee in its sole discretion and set
forth in an applicable Award Agreement. Such conditions or restrictions may
include, without limitation, one or more of the following:

(a) A requirement that a Participant pay a stipulated purchase price for each
Share of Restricted Stock;

(b) Restrictions based upon the achievement of specific performance goals;

(c) Time-based restrictions on vesting following the attainment of the
performance goals;

(d) Time-based restrictions; or

(e) Restrictions under applicable laws and restrictions under the requirements
of any stock exchange or market on which such Shares are listed or traded.

8.3    Issuance of Shares. To the extent deemed appropriate by the Committee,
the Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions or restrictions
applicable to such Shares have been satisfied or lapse. Shares of Restricted
Stock covered by each Restricted Stock grant shall become freely transferable by
the Participant after all conditions and restrictions applicable to such Shares
have been satisfied or lapsed (including satisfaction of any applicable tax
withholding obligations).

8.4    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.2, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion: The sale or
transfer of Shares of stock represented by this certificate, whether voluntary,
involuntary or by operation of law, is subject to certain restrictions on
transfer as set forth in the Einstein Noah Restaurant Group, Inc. 2011 Omnibus
Incentive Plan, and in the associated Award Agreement. A copy of this Plan and
such Award Agreement may be obtained from Einstein Noah Restaurant Group, Inc.

8.5    Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s applicable Award Agreement, to the extent permitted or
required by law, as determined by the Committee, a Participant holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction.

 

Article 9. Restricted Stock Units

9.1    Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. A grant
of a Restricted Stock Unit or Restricted Stock Units shall not represent the
grant of Shares but shall represent a promise to deliver a corresponding number
of Shares based upon the completion of service, performance conditions, or such
other terms and conditions as specified in the applicable Award Agreement over
the Restriction Period. Each grant of Restricted Stock Units shall be evidenced
by an Award Agreement.

9.2    Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Restriction Period that shall lapse upon the satisfaction of such
conditions and restrictions as are determined by the Committee in its sole
discretion and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:

(a) A requirement that a Participant pay a stipulated purchase price for each
Restricted Stock Unit;

(b) Restrictions based upon the achievement of specific performance goals;

 

B-15



--------------------------------------------------------------------------------

(c) Time-based restrictions on vesting following the attainment of the
performance goals;

(d) Time-based restrictions; and/or

(e) Restrictions under applicable laws or under the requirements of any stock
exchange on which Shares are listed or traded.

9.3    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder or the Shares corresponding to any
Restricted Stock Units granted hereunder.

9.4    Settlement and Payment Restricted Stock Units. Unless otherwise elected
by the Participant or otherwise provided for in the Award Agreement, Restricted
Stock Units shall be settled upon the date such Restricted Stock Units vest.
Such settlement may be made in Shares, cash or a combination thereof, as
specified in the Award Agreement.

 

Article 10. Performance Shares

10.1    Grant of Performance Shares. Performance Shares may be granted to
Participants in such number, and upon such terms and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Performance Shares shall be evidenced by an Award Agreement.

10.2    Value of Performance Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period, shall
determine the number of Performance Shares that shall be paid to a Participant.

10.3    Earning of Performance Shares. After the applicable Performance Period
has ended, the number of Performance Shares earned by the Participant over the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.

10.4    Form and Timing of Payment of Performance Shares. The Committee shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of cash or in Shares or in
a combination thereof, as specified in a Participant’s applicable Award
Agreement. Any Shares paid to a Participant under this Section 10.4 may be
subject to any restrictions deemed appropriate by the Committee.

 

Article 11. Performance Units

11.1    Grant of Performance Units. Subject to the terms and provisions of this
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee, in its sole discretion. Each grant of Performance Units shall be
evidenced by an Award Agreement.

11.2    Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee, in its sole
discretion. The Committee shall set performance goals in its discretion that,
depending on the extent to which they are met over the specified Performance
Period, will determine the number of Performance Units that shall be settled and
paid to the Participant.

11.3    Earning of Performance Units. After the applicable Performance Period
has ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made solely by the Committee.

 

B-16



--------------------------------------------------------------------------------

11.4    Form and Timing of Payment of Performance Units. The Committee shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in Shares or in
a combination thereof, as specified in a Participant’s applicable Award
Agreement. Any Shares paid to a Participant under this Section 11.4 may be
subject to any restrictions deemed appropriate by the Committee.

 

Article 12. Other Stock-Based Awards and Cash-Based Awards

12.1    Grant of Other Stock-Based Awards and Cash-Based Awards.

(a) The Committee may grant Other Stock-Based Awards not otherwise described by
the terms of this Plan, including, but not limited to, the grant or offer for
sale of unrestricted Shares and the grant of deferred Shares or deferred Share
units, in such amounts and subject to such terms and conditions, as the
Committee shall determine, in its sole discretion. Such Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts based on the value of Shares.

(b) The Committee, at any time and from time to time, may grant Cash-Based
Awards to a Participant in such amounts and upon such terms as the Committee
shall determine, in its sole discretion.

(c) Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement.

12.2    Value of Other Stock-Based Awards and Cash-Based Awards.

(a) Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee, in its sole discretion.

(b) Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee, in its sole discretion. If the Committee exercises
its discretion to establish performance goals, the value of Cash-Based Awards
that shall be paid to the Participant will depend on the extent to which such
performance goals are met.

12.3    Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Award shall be made
in accordance with the terms of the applicable Award Agreement, in cash, Shares
or a combination of both as determined by the Committee in its sole discretion.

 

Article 13. Transferability of Awards and Shares

13.1    Transferability of Awards. Except as provided in Section 13.2, during a
Participant’s lifetime, Options shall be exercisable only by the Participant.
Awards shall not be transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction; no Awards
shall be subject, in whole or in part, to attachment, execution or levy of any
kind; and any purported transfer in violation of this Section 13.1 shall be null
and void. The Committee may establish such procedures as it deems appropriate
for a Participant to designate a beneficiary to whom any amounts payable or
Shares deliverable in the event of, or following, the Participant’s death may be
provided.

13.2    Committee Action. Except as provided in Section 6.6(k), the Committee
may, in its discretion, determine that notwithstanding Section 13.1, any or all
Awards shall be transferable, without compensation to the transferor, to and
exercisable by such transferees, and subject to such terms and conditions, as
the Committee may deem appropriate; provided, however, no Award may be
transferred for value without shareholder approval.

 

B-17



--------------------------------------------------------------------------------

13.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.

 

Article 14. Performance-Based Compensation and Compliance with Code
Section 162(m)

14.1    Compliance with Section 162(m). The provisions of the Plan are intended
to ensure that all Options and SARs granted hereunder to any Participant who is
or may be a Covered Employee at the time of exercise of such Option or SAR grant
qualify for exemption from the limitation on deductibility imposed by
Section 162(m) of the Code that is set forth in Section 162(m)(4)(c) and that
such Options and SARs shall therefore be considered Performance-Based
Compensation and this Plan shall be interpreted and operated consistent with
that intention. The Committee may designate any Award (other than an Option or
SAR) as Performance-Based Compensation upon grant, in each case based upon a
determination that (i) the Participant is or may be a Covered Employee with
respect to such Award, and (ii) the Committee wishes such award to qualify for
exemption from the limitation on deductibility imposed by Section 162(m) of the
Code that is set forth in Section 162(m)(4)(c). The Committee shall have the
sole authority to specify which Awards are to be granted in compliance with
Section 162(m) and treated as Performance-Based Compensation.

(a) Book value;

(b) Cash flow;

(c) Earnings (either in aggregate or on a per-share basis);

(d) Earnings before or after either, or any combination of, interest, taxes,
depreciation, amortization, or restructuring costs;

(e) Economic value added (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

(f) Expenses/costs;

(g) Gross or operating margins.

(h) Gross or net revenues;

(i) Market share;

(j) Net income;

(k) Operating income/profit;

(l) Operational performance measures;

(m) Pre-tax Income;

(n) Profitability ratios;

(o) Return measures (including return on assets, equity, investment, invested
capital, share price);

(p) Same store sales;

 

B-18



--------------------------------------------------------------------------------

(q) Share price;

(r) Strategic business objectives (including objective project milestones);

(s) Transactions relating to acquisitions or divestitures; or

(t) Working capital.

Any Performance Measure(s) may, as the Committee, in its sole discretion deems
appropriate, (i) relate to the performance of the Company or any Subsidiary as a
whole or any business unit or division of the Company or any Subsidiary or any
combination thereof, (ii) be compared to the performance of a group of
comparator companies, or published or special index, (iii) be based on change in
the Performance Measure over a specified period of time and such change may be
based on an arithmetic change over the specified period, such as cumulative
change or average change, or percentage change over the specified period such as
cumulative percentage change, average percentage change and compounded
percentage change, (iv) relate to or be compared to one or more other
Performance Measures, or (v) any combination of the foregoing. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of performance goals pursuant to the Performance Measures
specified in this Article 14.

14.3    Evaluation of Performance. The Committee may provide in any Award
intended to qualify as Performance-Based Compensation that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported financial results,
(d) any reorganization and restructuring programs, (e) Extraordinary Items,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

14.4    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines, in its sole discretion.

14.5    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that shall not
qualify as Performance-Based Compensation, the Committee may make such grants
without satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 14.2.

 

Article 15. Termination of Employment and Termination as a Third-Party Service
Provider

Each Award Agreement evidencing the grant of an Award shall provide for the
following:

(a) The extent to which a Participant shall vest in or forfeit such Award
following the Participant’s Termination of Employment or “Termination as a
Third-Party Service Provider,” as applicable.

(b) With respect to an Award in the form of an Option or SAR, the extent to
which a Participant shall have the right to exercise the Option or SAR following
the Participant’s Termination of Employment or Termination as a Third-Party
Service Provider, as applicable.

 

B-19



--------------------------------------------------------------------------------

The foregoing provisions shall be determined in the sole discretion of the
Committee, shall be included in each Award Agreement entered into with each
Participant, need not be uniform among all Award Agreements and may reflect
distinctions based on the reasons for termination. In addition, the Committee
shall determine, in its sole discretion, the circumstances constituting a
Termination as a Third-Party Service Provider and shall set forth those
circumstances in each Award Agreement entered into with each Third-Party Service
Provider.

 

Article 16. Effect of a Change in Control

Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Article 16 shall apply in the event of a Change in Control, unless
otherwise determined by the Committee in its sole discretion, and set forth in
the applicable Award Agreement:

(a) Outstanding Options and SARs. Upon a Change in Control, a Participant’s
then-outstanding Options and SARs shall immediately become fully vested (and, to
the extent applicable, all performance conditions shall be deemed satisfied) and
exercisable over the exercise period set forth in the applicable Award
Agreement.

(b) Awards, other than Options and SARs, Subject to a Service Condition. Upon a
Change in Control, a Participant’s then-outstanding Awards, other than Options
and SARs, that are not vested and as to which vesting depends solely on the
satisfaction of a service obligation by a Participant to the Company or any
Subsidiary shall become fully vested and shall be settled in cash, Shares or a
combination as provided for under the applicable Award Agreement as soon as
practicable following such Change in Control.

(c) Awards, other than Options and SARs, Subject to a Performance Condition.
Unless otherwise specified in a Participant’s applicable Award Agreement, upon a
Change in Control, a Participant’s then-outstanding Awards, other than Options
and SARs, that are subject to one or more performance conditions shall
immediately vest and all performance conditions shall be deemed satisfied as if
target performance was achieved and shall be settled in cash, Shares or a
combination as provided for under the applicable Award Agreement as soon as
practicable following such Change in Control; notwithstanding that the
applicable performance period, retention period or other restrictions and
conditions have not been completed or satisfied.

 

Article 17. Dividend Equivalents

The Committee may grant dividend equivalents to a Participant based on the
dividends declared on Shares that are subject to any Award granted to the
Participant with such dividend equivalents credited to the Participant as of the
applicable dividend payment dates that occur during a period determined by the
Committee. Such dividend equivalents shall be converted to and paid in cash or
additional Shares or Awards by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding any provision
to the contrary, the Committee shall not grant dividend equivalents to a
Participant based on dividends declared on Shares that are subject to any
Options or SARs granted to the Participant.

 

Article 18. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator or legal representative.

 

B-20



--------------------------------------------------------------------------------

Article 19. Rights of Participants

19.1    Employment. Nothing in this Plan or an Award Agreement shall
(a) interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment with the Company or any
Subsidiary at any time or for any reason not prohibited by law or (b) confer
upon any Participant any right to continue his employment or service as a
Director or Third-Party Service Provider for any specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Subsidiary and, accordingly, subject
to Articles 3 and 20, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Board without giving rise
to any liability on the part of the Company, any Subsidiary, the Committee or
the Board.

19.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

19.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

 

Article 20. Amendment and Termination

20.1    Amendment and Termination of the Plan and Awards.

(a) Subject to subparagraphs (b) and (c) of this Section 20.1 and Section 20.3
of the Plan, the Board may at any time amend or terminate the Plan or amend or
terminate any outstanding Award.

(b) Except as provided for in Section 4.4, the terms of an outstanding Award may
not be amended, without prior shareholder approval, to:

(i) reduce the Option Price of an outstanding Option or to reduce the Grant
Price of an outstanding SAR,

(ii) cancel an outstanding Option or SAR in exchange for other Options or SARs
with an Option Price or Grant Price, as applicable, that is less than the Option
Price of the cancelled Option or the Grant Price of the cancelled SAR, as
applicable, or

(iii) cancel an outstanding Option with an Option Price that is less than the
Fair Market Value of a Share on the date of cancellation or cancel an
outstanding SAR with a Grant Price that is less than the Fair Market Value of a
Share on the date of cancellation in exchange for cash or another Award.

(c) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

20.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 14.4, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award

 

B-21



--------------------------------------------------------------------------------

under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 20.2 without further consideration or action.

20.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 20.2, 20.4 and 22.14, no termination
or amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

20.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any law relating to
plans of this or similar nature, and to the administrative regulations and
rulings promulgated thereunder. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 20.4 to the
Plan and any Award without further consideration or action.

 

Article 21. Tax Withholding

21.1    Minimum Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy applicable federal, state and local tax
withholding requirements, domestic or foreign, with respect to any taxable event
arising as a result of this Plan but in no event shall such deduction or
withholding or remittance exceed the minimum statutory withholding requirements.

21.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
upon the settlement of Restricted Stock Units, or upon the achievement of
performance goals related to Performance Shares, or any other taxable event
arising as a result of an Award granted hereunder (collectively and individually
referred to as a “Share Payment”), a Participant may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold from a Share Payment the number of
Shares having a Fair Market Value on the date the withholding is to be
determined equal to the minimum statutory withholding requirement but in no
event shall such withholding exceed the minimum statutory withholding
requirement. All such elections shall be irrevocable, made in writing, and
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

Article 22. General Provisions

22.1    Forfeiture Events.

(a) In addition to the forfeiture events specified in Section 22.1(b), the
Committee may specify in an Award Agreement that the Participant’s rights,
payments and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting of an Award.

(b) A Participant’s Termination of Employment for Cause shall result in the
forfeiture of the Participant’s outstanding Awards in accordance with the
following:

(i) Any outstanding and nonvested Options, SARs, Restricted Stock, RSUs,
Performance Shares, Performance Units, Cash-Based Awards and Other Stock-Based
Awards granted to the Participant shall be forfeited as of the date immediately
preceding the Participant’s Termination of Employment; and

(ii) Any vested and unexercised Options and SARs, vested but not settled RSUs,
earned but not settled Performance Shares or Performance Units, and earned
and/or vested Cash-Based Awards and Other Stock-Based Awards granted to the
Participant shall be forfeited as of the date immediately preceding the
Participant’s Termination of Employment.

 

B-22



--------------------------------------------------------------------------------

22.2    Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

22.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

22.4    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

22.5    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

22.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

22.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

22.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

22.9    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Subsidiaries operate or have
Employees or Third-Party Service Providers, the Committee, in its sole
discretion, shall have the power and authority to:

(a) Determine which Subsidiaries shall be covered by this Plan;

(b) Determine which Employees or Third-Party Service Providers outside the
United States are eligible to participate in this Plan;

(c) Modify the terms and conditions of any Award granted to Employees or
Third-Party Service Providers outside the United States to comply with
applicable foreign laws;

(d) Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 22.9 by the Committee shall be attached to this Plan document as
appendices; and

(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

B-23



--------------------------------------------------------------------------------

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

22.10    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

22.11    Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

22.12    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

22.13    Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

22.14    Deferred Compensation. Unless otherwise indicated in the applicable
Award Agreement, it is not intended that any Award under this Plan, in form
and/or operation, will constitute “deferred compensation” within the meaning of
Code Section 409A and therefore, it is intended that each Award will not be
subject to the requirements applicable to deferred compensation under section
409A of the Code and the regulations thereunder.

(a) Awards that are not intended to constitute deferred compensation. With
respect to an Award that is not intended to constitute deferred compensation
within the meaning of Code Section 409A, (i) to the extent necessary and
permitted under Code Section 409A, the Company is authorized to amend this Plan
or applicable Award Agreement or to substitute such Award with another Award of
comparable economic value so that the Award as modified or substituted and/or
the Plan as modified, remains exempt from the requirements applicable to
deferred compensation under Code Section 409A of the Code (ii) the Committee
shall take no action otherwise permitted under the Plan or under an Award
Agreement to the extent such action shall cause such Award to be treated as
deferred compensation within the meaning of Code Section 409A. The Committee, in
its sole discretion, shall determine to what extent if any, this Plan or
applicable Award Agreement shall be required to be so modified or substituted.
Notwithstanding any provision to the contrary, such modification or substitution
shall be made without prior notice to or consent of Participants.

(b) Awards that constitute deferred compensation. With respect to an Award that
constitutes deferred compensation within the meaning of Code Section 409A by
form or operation (including, but not limited to, an Award referenced under
paragraph (a) above that the Committee determines is a form of deferred
compensation), (i) to the extent necessary the Company is authorized to amend
this Plan or applicable Award Agreement or to substitute such Award with another
Award of comparable economic value so that the Award as

 

B-24



--------------------------------------------------------------------------------

modified or substituted and/or the Plan as modified, complies with the
requirements applicable to deferred compensation under Code Section 409A and
(ii) the Committee shall take no action otherwise permitted under the Plan or
under an Award Agreement to the extent such action shall cause such Award to no
longer comply with the requirements applicable to deferred compensation under
Code Section 409A. The Committee, in its sole discretion, shall determine to
what extent if any, this Plan or applicable Award Agreement shall be required to
be so modified or substituted. Notwithstanding any provision to the contrary,
such modification or substitution shall be made without prior notice to or
consent of Participants.

(c) Treatment of specified employees. If a Participant is a “specified employee”
as defined under Code Section 409A and the Participant’s Award is to be settled
on account of the Participant’s separation from service (for reasons other than
death) and such Award constitutes “deferred compensation” as defined under Code
Section 409A, then any portion of the Participant’s Award that would otherwise
be settled during the six-month period commencing on the Participant’s
separation from service shall be settled as soon as practicable following the
conclusion of the six-month period (or following the Participant’s death if it
occurs during such six-month period).

22.15    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

22.16    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any action that such entity deems to be necessary or
appropriate.

22.17    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Colorado excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Colorado to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.

22.18    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements) and (ii) permit Participant’s to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.

22.19    No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, Subsidiaries, the Board
and the Committee neither represent nor warrant the tax treatment under any
federal, state, local or foreign laws and regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any Award granted or any
amounts paid to any Participant under the Plan including, but not limited to,
when and to what extent such Awards or amounts may be subject to tax, penalties
and interest under the Tax Laws.

22.20    Indemnification. Subject to requirements of Delaware law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or

 

B-25



--------------------------------------------------------------------------------

her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

22.21    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

B-26